ORDER
PER CURIAM.
Father, Dale Aan Duncan, appeals from the judgment of the trial court, modifying the decree of dissolution of his marriage to mother, Melisa Coon, f/k/a Melisa Duncan, regarding physical custody of their minor child, child support, and payment of Guardian Ad Litem and attorney’s fees.
We have reviewed the record on appeal and find that the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).